*355Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 14, 2007, which, in an action for personal injuries and property damage allegedly caused by toxic mold in an apartment owned by plaintiffs and managed by defendants, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants’ knowledge of a leak in a pipe on the roof of the subject building, which was discovered and remedied eight days before plaintiffs complained about a leak in their bedroom closet and black spots on the wall and floor, did not, as a matter of law, constitute notice of the potential for the mold growth that allegedly caused plaintiffs’ injuries (see Litwack v Plaza Realty Invs., Inc., 40 AD3d 250 [2007]; see also Beck v J.J.A. Holding Corp., 12 AD3d 238 [2004], lv denied 4 NY3d 705 [2005]). There being no other evidence tending to show that defendants created or had notice of the mold hazard, the action was properly dismissed. Furthermore, the record evidence demonstrates that within days of being notified of the condition, defendants removed the contaminated wall and floor (cf. Daitch v Naman, 25 AD3d 458 [2006]). Concur—Tom, J.P., Saxe, Friedman, Gonzalez and McGuire, JJ.